Citation Nr: 1717983	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a hernia disability.


ATTORNEY FOR THE BOARD

W. Walker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserve between November 1983 and November 1989.  He had periods of active duty for training (ACDUTRA) from May 1984 to July 1984 and June 1986 to October 1986. He also had several periods of inactive duty for training (INACDUTRA).
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

ACDUTRA is duty performed by a member of a Senior Reserve Officers' Training Corps (Senior ROTC) when a member is ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned. 38 U.S.C.A. § 101(22)(D) (West 2014); 38 C.F.R. § 3.6(c)(4) (2016). INACDUTRA is training by a member of, or applicant for membership in, Senior ROTC. 38 U.S.C.A. § 101(23)(C) (West 2014); 38 C.F.R. § 3.6(d)(3) (2016).

This appeal has been remanded multiple times to attempt to verify whether the Veteran's reported hernia injury occurred during a period of ACDUTRA or INACDUTRA, including remand to determine whether the Veteran was a Senior ROTC member.  The claims file includes a copy of the Veteran's transcript from Kemper Military School that shows that he was admitted in January 1982 and left in November 1982.  Prior to its closing, Kemper Military School had a Senior ROTC program that was recognized by the U.S. Army. The Veteran contends that he participated in this Senior ROTC program. While VA has not been able to successfully locate the Veteran's Senior ROTC records-a result that may be due to the school's 2002 closing-there is no evidence to contradict the Veteran's statements in the claims file and the Board finds the Veteran to be credible as to his report of participation in Senior ROTC.

The Veteran contends that he left the Senior ROTC program due to hernia pain, and first underwent surgery less than a month later to repair bilateral inguinal herniae in November 1982 at George Washington University Hospital (GWUH). In October 2007, the Veteran reported that he had been informed that the operating physician at GWUH had retired and that the hospital could not locate the requested treatment records. 

He had a second hernia operation in December 1985 but there is no medical evidence related to this operation that is a part of the claims file. Consequently, the only competent medical evidence in the claims file pertaining to the hernia disability in the 1982-1985 time frame is a January 1983 note (erroneously bearing a date of January 1982) from Dr. N.T. stating that the Veteran was evaluated for bilateral inguinal herniae on November 16, 1982 and that the Veteran underwent repair of the herniae on November 29, 1982, and an October 2013 surgical report.

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for a hernia disability. Under 38 C.F.R. § 3.159(c)(4) (2016), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the veteran has a current disability; (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The following leads the Board to find that a VA examination is necessary to make a determination on the claim: the Veteran's contentions that his hernia disability had its onset during Senior ROTC training; his hernia repair surgery within one month of leaving Senior ROTC training; a 2013 diagnosis of bilateral inguinal herniae; and, insufficient medical evidence that addresses the etiology of the hernia disability. Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of his diagnosed bilateral inguinal herniae.

Finally, while this claim is on remand, the AOJ should obtain any outstanding relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding relevant VA treatment records, including all updated VA treatment records from October 2013 to present.

2. Schedule the Veteran for an examination by a VA examiner in order to ascertain the nature and likely etiology of the Veteran's hernia disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  The examiner must elicit a detailed medical history from the Veteran regarding his injury, and the examination report must include discussions of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's current bilateral inguinal herniae was caused or aggravated by the Veteran's Senior ROTC training from January 1982 to November 1982.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with a supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


